internal_revenue_service department of the treasury washington dc person to contact ------------------------ id no ------------- telephone number --------------------- refer reply to cc fip b01 plr-128824-10 date date number release date index number --------------------------- -------------------- ------------------------------ ------------------ -------------- ----------------------------- legend taxpayer ------------------------------ -------------------------------------------------------------------- contractor entity venture tax_year a b c d --------------------------- -------------- -------------- ------- ---- ---- ---- -- plr-128824-10 e -- dear ----------------- this is in reply to a letter dated date requesting a ruling on behalf of taxpayer taxpayer has requested a ruling regarding the definition of qualified_health_care_property under sec_856 of the internal_revenue_code for purposes of the related-party rent exception of sec_856 facts taxpayer is a domestic_corporation that elected to be treated as a real_estate_investment_trust reit beginning in tax_year taxpayer uses an overall accrual_method of accounting and the calendar_year as its taxable_year taxpayer intends to enter into a joint_venture with contractor establishing entity taxpayer will contribute property and cash to entity resulting in an a percent ownership_interest in entity and contractor will contribute property resulting in a b percent ownership_interest it is anticipated that entity will own c properties the properties in d states as part of the transaction entity will structure the properties to conform with sec_856 entity will lease the properties to venture a joint_venture between a taxable_reit_subsidiary trs of taxpayer and contractor venture in turn will hire contractor or an affiliate of contractor to serve as an eligible_independent_contractor to manage and operate the facilities the properties are senior living communities that contain both independent living il and assisted living al units with some also offering alzheimer's care the majority of the properties consist of a single building with an age in place structure age in place is an industry term used to describe a resident’s natural progression across the spectrum of services that the facility offers starting with il and ending with al and or alzheimer’s care these age in place properties consist of a single building with a mix of il al and alzheimer’s care residents this structure allows residents to have access to increased services as their conditions warrant without the need to move them into a different facility the remaining e properties consist of multiple buildings on the same campus that are operated as one facility in these properties the residents may utilize the amenities at each of the buildings and there is still substantial integration of the il al and alzheimer’s care services so that residents can move seamlessly between service offerings as health needs warrant plr-128824-10 all properties provide residents with a periodic assessment often quarterly to determine if there is a change in the level of care services needed standard services available to all residents generally include daily meals in a community dining room housekeeping laundry social and recreational activities and transportation residents of all units have a daily check each morning and are generally required to check out if they leave the facility for an extended period of time in addition to the standard services al residents receive assistance with activities_of_daily_living adls including bathing dressing grooming toileting escorting medication management and safety checks these adls are provided as the resident’s condition requires the majority of the staff provides services to all residents as they function as one integrated community and all staff members are trained in first aid and cpr there are some dedicated staff members who are specifically trained for and provide adls to the al and alzheimer’s care residents law and analysis sec_856 provides that at least percent of a reit’s gross_income must be derived from sources that include rents_from_real_property sec_856 provides that at least percent of a reit’s gross_income must be derived from sources that likewise include rents_from_real_property sec_856 provides that rents_from_real_property include subject_to exclusions provided in sec_856 a rents from interests_in_real_property b charges for services customarily furnished or rendered in connection with the rental of real_property whether or not such charges are separately_stated and c rent attributable to personal_property leased under or in connection with a lease of real_property but only if the rent attributable to the personal_property for the taxable_year does not exceed percent of the total rent for the tax_year attributable to both the real and personal_property leased under or in connection with the lease sec_856 provides that rents_from_real_property does not include amounts received directly or indirectly from a corporation if the reit owns percent or more of the total combined voting power or percent or more of the total value of the shares of the corporation sec_856 provides that amounts paid to a reit by a trs shall not be excluded from rents_from_real_property by reason of sec_856 when a reit leases a qualified_lodging_facility or qualified_health_care_property to a trs and the facility or property is operated on behalf of the trs by a person who is an eligible_independent_contractor plr-128824-10 sec_856 defines qualified_health_care_property as any real_property which is a health_care_facility a health_care_facility is defined in sec_856 as a hospital nursing facility assisted living facility congregate care facility qualified_continuing_care_facility as defined in sec_7872 or other licensed facility which extends medical or nursing or ancillary services to patients and which was operated by a provider of such services that is eligible for participation in the medicare program under title xvii of the social_security act subchapter xviii of chapter of title u s c a et seq with respect to the facility in the present case each property is located in one building or on the same campus and all of the al units in the building are licensed by the state in which they are located when a resident requires adls the resident may transition from an il unit to an al unit depending upon availability which may or may not require the resident to physically move units depending on the facility’s licensing while not all of the residents of the properties receive assisted living services a significant number of units in each of the properties will be occupied as al units conclusion based on the facts as represented we rule that the properties are health care facilities within the meaning of sec_856 accordingly amounts paid to the taxpayer by the trs shall not be excluded from rents_from_real_property by reason of sec_856 so long as the property is operated on behalf of the trs by an eligible_independent_contractor except as specifically ruled upon above no opinion is expressed concerning any federal_income_tax consequences relating to the fact herein under any other provision of the code specifically we do not rule whether taxpayer otherwise qualifies as a reit under part ii of subchapter_m of chapter of the code or whether contractor qualifies as an eligible_independent_contractor under sec_856 this ruling is directed only to the taxpayer requesting it taxpayer should attach a copy of this ruling to each tax_return to which it applies sec_6110 of the code provides that this ruling may not be used or cited as precedent plr-128824-10 in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to your authorized representatives sincerely robert a martin robert a martin acting senior technician reviewer branch office of associate chief_counsel financial institutions products
